Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 12/31/2020.
Claims 1-20 are pending.
Claims 1 and 10 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the objection(s) of claim(s) 1 and 10, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103, have been considered but they are not persuasive. Applicant argues that “[t]he combination of Chicoine and Uilecan fails to teach or suggest using delta values between successive authorization records to determine merchant activity level”, since the claimed “authorization records…are not the same as the examples of ‘transaction data’ provided in Chicoine. Rather, the present claims specifically utilize transaction processing of electronic payments…which involves the process of confirming that a cardholder has a sufficient line of credit to cover a proposed payment.” The examiner respectfully disagrees. 
As previously cited, Chicoine, Col. 2, lines 53-59 teach the transaction data including “an indication of a completed transaction (authorized)”. Further, Col. 9, lines 41-55 and Col. 22, lines 3-10, transaction data (authorization records) can include “fulfillment data” that further includes “information indicating whether the transaction was successful (confirmation of a sufficient line of credit to cover a proposed purchase)”. Col. 25, lines 8-33 and Fig. 6 teach this transaction data is received from the merchant and used to determine a “frequency of transaction (interpreted to be how much time between transactions (delta values between successive authorization records))” and then a “real-time activity level (activity level) of the merchant (individual merchants)”. Further, see 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103, have been considered but they are not persuasive. Applicant argues that no obtaining a subset of authorization records pertaining to electronic transactions stored in an authorization database for a plurality of merchants providing services for the first and second interest category at or near the location of the user at a query time, wherein the authorization records provide a confirmation of a sufficient line of credit to cover a proposed purchase”, since Chicoine’s “transaction data…does not include approval by the issuing bank” and thus is different from the “authorization records” as claimed. The examiner respectfully disagrees. As taught above, Chicoine, Col. 1, line 41-Col. 2, line 19 teach “receive, via the network, transaction data (authorization records) from the merchant devices”, that is further taught in Col. 9, lines 41-55 and Col. 22, lines 3-10, transaction data (authorization records) can include “fulfillment data” that further includes “information indicating whether the transaction was successful (confirmation of a sufficient line of credit to cover a proposed purchase)”. Further, see 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chicoine et al (US Patent 9699610) hereinafter Chicoine, in view of Hogg et al (US Pub 20150127401) hereinafter William Hogg, in view of Uilecan et al (US Pub 20150038171) hereinafter Uilecan, and further in view of Hogg (US Pub 20150081541) hereinafter Russell Hogg.
Regarding claim 1, Chicoine teaches a method for determining real-time activity level at a merchant location, the method comprising: 
obtaining geolocation information, the geolocation information indicating a location of a user (Col. 1, lines 41-64 teach “receive (obtain), via the network and from a consumer device, consumer device location data indicating a consumer device location of the consumer device (geolocation information indicating a location of a user)”); 
obtaining a first and a second user-specified interest category, the first and second interest categories specifying a type of service or product provided by a merchant (Col. 9, lines 26-62 and Col. 22, lines 11-46 teach a consumer providing (obtaining user-specified) “discretionary data” that relates “to their interests” (first and a second interest categories), including “apparel size (e.g., shoe size, clothing size, etc.) (first category specifying a type of service or product provided by a merchant)”, past “transaction data (second category)… and/or environmental data (e.g., preferred weather, temperature, humidity, precipitation, etc.) (second category specifying a type of service or product provided by a merchant)”. It is further taught that the discretionary data (first and second category) is utilized to provide a user with incentives to visit “particular ski resorts” offering “equipment rentals or lift tickets” during a preferred snowfall forecast (type of service or product provided by a merchant).);
obtaining a subset of authorization records pertaining to electronic transactions stored in an authorization database for a plurality of merchants providing services for the first and second interest category at or near the location of the user at a query time (Col. 1, line 41-Col. 2, line 19 teach “receive, via the network, transaction data (subset of authorization records pertaining to electronic transactions) from the merchant devices (plurality of merchants)”, that is further taught in Col. 16, lines 1-23 to also be stored and accessed on a server database (authorization database for a plurality of merchants), that are determined to be “local…to the consumer device location (at or near the location of the user)”. This is taught to occur upon the “processing circuitry” receiving “consumer device input” that Col. 9, lines 26-62 and Col. 22, lines 11-46 teach is “discretionary data” that relates “to their [the user’s] interests” (first and a second interest categories), including “apparel size (e.g., shoe size, clothing size, etc.) (first category specifying a type of service or product provided by a merchant)”, past “transaction data (second category)… and/or environmental data (e.g., preferred weather, temperature, humidity, precipitation, etc.) (second category specifying a type of service or product provided by a merchant)”, such as “particular ski resorts”.), wherein the authorization records provide a confirmation of a sufficient line of credit to cover a proposed purchase (Col. 1, line 41-Col. 2, line 19 teach “receive, via the network, transaction data (subset of authorization records pertaining to electronic transactions) from the merchant devices (plurality of merchants)”, that is further taught in Col. 9, lines 41-55 and Col. 22, lines 3-10, transaction data (authorization records) can include “fulfillment data” that further includes “information indicating whether the transaction was successful (confirmation of a sufficient line of credit to cover a proposed purchase)”); 
determining delta values between successive authorization records of the subset of authorization records for individual merchants (Col. 25, lines 23-33 teach utilizing a merchant’s (individual merchants) “transaction data (subset of authorization records)” to determine “frequency of transaction (interpreted to be how much time between transactions (delta values between successive authorization records)) and thus the real-time activity level of the merchant”. Col. 2, lines 53-59 further teach the transaction data including “an indication of a completed transaction (authorized)”); 
determining, by a processor incorporating predictive algorithms, an activity level for individual merchants based on the determined delta values at query time (Col. 25, lines 8-33 and Fig. 6 teach determining “real-time activity level (activity level) of the merchant (individual merchants)” locations based on an indicated “frequency of transaction (determined delta values)” when a user logs in for a merchant search (at , 
However, while Chicoice does teach “the activity level score may be determined by tracking the number of instances of transaction data” and presenting the merchant indication the user, Chicoice does not explicitly teach the activity level specifying an estimated wait time at a merchant establishment and reflecting a number of transactions processed by a merchant expressed as a function of time; determining a merchant having a lower wait time by comparing the activity levels of individual merchants providing services in the first and second interest category, respectively; generating a merchant recommendation for first and second interest category, the merchant recommendation specifying the merchant determined to have the lower estimated wait time; and presenting an activity level notification and the merchant recommendation within a graphical user interface of an application being executed on a mobile device associated with the user, the activity level notification reflecting the estimated wait time at each merchant specified by the merchant recommendation at the query time.
William Hogg teaches the activity level specifying an estimated wait time at a merchant establishment and reflecting a number of transactions processed by a merchant expressed as a function of time (paragraphs 0021-0024 teach obtaining a store’s (individual merchants) “contemporaneous employee information” including “current quantity of customer transactions per hour (activity level reflecting a number of transactions processed by a merchant expressed as a function of time)”, and further using queue related information, including contemporaneous information, to estimate a ; 
Additionally, Chicoine was found to teach determining delta values between successive authorization records of the subset of authorization records for individual merchants, however if it is found that Chicoine does not explicitly teach the limitation (to which the examiner does not concede), William Hogg teaches determining delta values between successive authorization records of the subset of authorization records for individual merchants (paragraphs 0001, 0022-0023, 0038 teach obtaining a store’s or stores (individual merchants) “contemporaneous employee information” including “a current quantity of inactive time between customers (determining delta values between successive authorization records of the subset of authorization records)”, and further an “average dwell time between transactions”, interpreted to be an average of all recorded (determined) times between transactions (delta values)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement William Hogg’s teachings of recording “current quantity of customer transactions per hour”, “a current quantity of inactive time between customers”, “an average dwell time between transactions”, and estimating a wait time into Chicoine’s teaching of determining and displaying local merchant activity level scores to a user in order to provide the most accurate “queue wait times” at a store to customers (William Hogg, paragraphs 0024-0028, 0035 and 0038).
However, William Hogg does not explicitly teach determining a merchant having a lower wait time by comparing the activity levels of individual merchants providing services in the first and second interest category, respectively; generating a merchant recommendation for first and second interest category, the merchant recommendation specifying the merchant determined to have the lower estimated wait time; and presenting an activity level notification and the merchant recommendation within a graphical user interface of an application being executed on a mobile device associated with the user, the activity level notification reflecting the estimated wait time at each merchant specified by the merchant recommendation at the query time.
Uilecan teaches determining a merchant having a lower wait time by comparing the activity levels of individual merchants providing services in the first and second interest category, respectively (Applicant’s specification does not explicitly teach “first and a second user-specified interest category”, however, paragraphs 0055-0057 state the user specifying coffee restaurants that are quick service.
Uilecan, paragraphs 0048-0050 teach establishing (determining) different grocery store wait times where one is “5 minutes” and the other is “15 minutes” and recommending the store with the shorter wait (a merchant having a lower wait time by comparing the activity levels of individual merchants). Further it is taught receiving user input request being “a grocery (first category) store (a merchant) for the user to shop at that has the shortest lines (e.g., shortest wait period) (second category)”); 
generating a merchant recommendation for first and second interest category, the merchant recommendation specifying the merchant determined to have the lower estimated wait time (paragraph 0050 teaches “the mobile device can ; and 
presenting an activity level notification and the merchant recommendation within a graphical user interface of an application being executed on a mobile device associated with the user (paragraphs 0020, 0048-0051, and 0066 teaches “the mobile device can recommend at the user shop at the first grocery store with the 5 minute wait” by “present[ing] the timing recommendation to the user”, and further the user selecting their choice of recommendation in a “GUI” (presenting an activity level notification and the merchant recommendation within a graphical user interface) from the user’s mobile device programs, for example “a calendar application” (application being executed on a mobile device associated with the user)), the activity level notification reflecting the estimated wait time at each merchant specified by the merchant recommendation at the query time (paragraphs 0048-0050 teach “the mobile device can recommend (merchant specified by the merchant recommendation) that the user shop at the first grocery store with the 5 minute wait (activity level notification reflecting the estimated wait time at each merchant)” instead of the other grocery store with a wait time of “15 minutes”, when a user requests “a grocery store for the user to shop at that has the shortest lines (e.g., shortest wait period) (at the time of query)”).

obtaining a first and a second user-specified interest category, the first and second interest categories specifying a type of service or product provided by a merchant (see mapping above), and wherein the authorization records provide a confirmation of a sufficient line of credit to cover a proposed purchase (see mapping above) however if it is found that Chicoine does not explicitly teach these limitations (to which the examiner does not concede), Uilecan teaches obtaining a first and a second user-specified interest category, the first and second interest categories specifying a type of service or product provided by a merchant (Applicant’s specification does not explicitly teach “first and a second user-specified interest category”, however, paragraphs 0055-0057 state the user specifying coffee restaurants that are quick service.
Uilecan, paragraph 0048 teaches receiving user input request being “a grocery (first category specifying a type of service or product provided) store (a merchant) for the user to shop at that has the shortest lines (e.g., shortest wait period) (second category specifying a type of service or product provided)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify determining and displaying local merchant activity level scores to a user, as taught by Chicoine as modified by recording “current quantity of customer transactions per hour”, “a current quantity of inactive time between customers”, “an average dwell time between transactions”, and estimating a wait time as taught by William Hogg, to include estimating times at different, local stores and then recommending the shorter wait time store to a user as taught by Uilecan in order to 
Further, Russell Hogg teaches wherein the authorization records provide a confirmation of a sufficient line of credit to cover a proposed purchase (paragraphs 0011 and 0016-0017 teach an authorization “system of record” (authorization records) issuing an authorization request to a database (alternative authorization records) for determining if the “authorization request has (confirmation) a sufficient balance or sufficient line of available credit to honor the transaction (proposed purchase)” and further able to store the results for reference (authorization records)). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify determining and displaying local merchant activity level scores to a user, as taught by Chicoine as modified by recording “current quantity of customer transactions per hour”, “a current quantity of inactive time between customers”, “an average dwell time between transactions”, and estimating a wait time as taught by William Hogg, as further modified by estimating times at different, local stores and then recommending the shorter wait time store to a user as taught by Uilecan, to include checking if there is a “sufficient line of available credit” for the purchase as taught by Russell Hogg in order to acquire specific information of merchant transactions regarding payment credits for use in increasing accuracy in calculations (Russell Hogg, paragraphs 0011 and 0016-0017).

Regarding claim 2, the combination of Chicoine, William Hogg, Uilecan, and Russell Hogg teach all the claim limitations of claim 1 above; and further teach determining a location of a user device based on the geolocation information associated with the user (Chicoine, Col. 1, lines 41-64 teach “receive, via the network and from a consumer device, consumer device location data indicating a consumer device location of the consumer device (determining a location of a user device based on the geolocation information associated with the use)”), wherein the one or more merchants associated with the electronic transactions are located at a predetermined proximity to the location of the user device (Chicoine, Col. 1, line 41-Col. 2, line 19 teach “receive, via the network, transaction data from the merchant devices (one or more merchants associated with the electronic transactions)” that are determined to be “local…to the consumer device location (are located at a predetermined proximity to the location of the user device)” and “within the distance threshold (predetermined proximity) to the consumer device location (to the location of the user device)”).

Regarding claim 3, the combination of Chicoine, William Hogg, Uilecan, and Russell Hogg teach all the claim limitations of claim 1 above; and further teach the subset of authorization records comprises authorization records associated with transactions occurring at the plurality of merchants within a predetermined time period (Chicoine, Col. 1, line 41-Col. 2, line 19 teach “receive, via the network, transaction data (subset of authorization records comprises authorization records associated with transactions occurring) from the merchant devices (at the plurality of merchants)”, that is further taught in Col. 26, lines 19-53 to be tracked “number of .

Regarding claim 4, the combination of Chicoine, William Hogg, Uilecan, and Russell Hogg teach all the claim limitations of claim 3 above; and further teach the predetermined time period begins at a time associated with a query regarding the activity level at the plurality of merchants received by a payment network from a user device (Chicoine, Col. 1, lines 41-64, Col. 2, lines 39-43, Col. 25, lines 23-33 and Col. 29, lines 1-20 teach upon the POS service’s (payment network) “processing circuitry” receiving “consumer device input”, such as selection of a merchant’s “category” (a query regarding the activity level at the plurality of merchants…from a user device), a local “real-time” merchant activity level score is determined based on, as taught in Col. 26, lines 19-53, current transaction data instances in a “predetermined period of time” (predetermined time period begins at a time associated with a query), such as “the past hour”).

Regarding claim 5, the combination of Chicoine, William Hogg, Uilecan, and Russell Hogg teach all the claim limitations of claim 4 above; and further teach accessing a categorization database and obtaining therefrom, indicia representative of the plurality of merchants, the plurality of merchants being commensurate with at least one parameter specified in the query regarding a the type of service or product provided by the plurality of merchants in which a user of the user device has an interest in purchasing (Chicoine, Col. 1, lines 41-64, Col. .

Regarding claim 6, the combination of Chicoine, William Hogg, Uilecan, and Russell Hogg teach all the claim limitations of claim 5 above; and further teach the accessing of the authorization database is based on the obtained indicia (Chicoine, Col. 1, line 41-Col. 2, line 19, Col. 16, lines 1-23, Col. 29, line 1-Col. 30, line 12 and Fig. 1 teach “receive, via the network, transaction data from the merchant devices” that are determined to be “local…to the consumer device location”, via icons (based on the obtained indicia), the transaction data received from a server database (accessing of the authorization database)).

Regarding claim 7, the combination of Chicoine, William Hogg, Uilecan, and Russell Hogg teach all the claim limitations of claim 1 above; and further teach the determining of the activity level comprises translating the determined delta values into a wait time at the plurality of merchants (William Hogg, paragraphs .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement William Hogg’s teachings of recording “a current quantity of inactive time between customers” and “an average dwell time between transactions” into Chicoine’s teaching of determining and displaying local merchant activity level scores to a user in order to provide the most accurate “queue wait times” to customers (William Hogg, paragraphs 0022-0028 and 0035).

Regarding claim 8, the combination of Chicoine, William Hogg, Uilecan, and Russell Hogg teach all the claim limitations of claim 1 above; and further teach the determining of the activity level comprises averaging the determined delta values to determine a wait time at the plurality of merchants (William Hogg, paragraphs 0021-0028 and 0035 teach obtaining a store’s or stores (at the plurality of merchants) “contemporaneous employee information” including “a current quantity of inactive time between customers (determined delta values)”, and further an “average dwell time between transactions”, interpreted to be an average of all recorded (determined) times between transactions (delta values), in order to further determine “queue characteristics”, including “queue wait times (a wait time at the plurality of merchants)”, indicative of how busy a store’s or stores queue is (activity level)).


Regarding claim 9, the combination of Chicoine, William Hogg, Uilecan, and Russell Hogg teach all the claim limitations of claim 1 above; and further teach repeating the accessing of the authorization database, the determining of the delta values, and the determining of the activity level at periodic intervals (William Hogg, paragraphs 0022-0023, 0051 and Fig. 3 teach repeating “the process” of receiving “queue related information”, including “contemporaneous employee information”, from a “database (authorization database)”, and processing the information, including “a current quantity of inactive time between customers (determined delta values)”, to generate a store’s current queue wait times (activity level at periodic intervals). This is repeated in order to maintain an updated store’s queue time and the system can also “periodically check for updated queue-related information” (activity level at periodic intervals).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement William Hogg’s teachings of recording “a current quantity of inactive time between customers” and “an average dwell time between transactions” into Chicoine’s teaching of determining and displaying updated .


Claims 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chicoine et al (US Patent 9699610) hereinafter Chicoine, in view of Uilecan et al (US Pub 20150038171) hereinafter Uilecan.
Regarding claim 10, Chicoine teaches a non-transitory computer-readable medium having computer executable program code embodied thereon, the computer executable program code configured to cause a computer system to determine activity level at retail establishments (Col. 18, line 33-Col. 19, line 3 and Fig. 2 teach a “non-transitory” “computer readable storage medium” with instructions (computer executable program code) for enabling a coupled processor to perform (cause a computer system to) the “embodiments of the present invention” (determine activity level at retail establishments)), the system comprising: 
a mobile application comprising a graphical user interface (Col. 19, lines 4-38 and Figs. 7-8 teach the apparatus having a “user interface (GUI)” and “a mobile application”); and 
one or more non-transitory computer-readable media operatively coupled to one or more processors, and having instructions stored thereon that when executed by the one or more processors causes the system to (Col. 18, line 33-Col. 19, line 3 and Fig. 2 teach a “non-transitory” “computer readable storage medium : 
obtain geolocation information, the geolocation information indicating a location of a user relative to the retail establishments (Col. 1, lines 41-64 teach “receive (obtain), via the network and from a consumer device, consumer device location data indicating a consumer device location of the consumer device (geolocation information indicating a location of a user)” and local merchant locations to the device (relative to the retail establishments));
obtain a first and a second user-specified interest category, the first and second interest categories specifying a type of service or product provided by a merchant (Col. 9, lines 26-62 and Col. 22, lines 11-46 teach a consumer providing (obtaining user-specified) “discretionary data” that relates “to their interests” (first and a second interest categories), including “apparel size (e.g., shoe size, clothing size, etc.) (first category specifying a type of service or product provided by a merchant)”, past “transaction data (second category)… and/or environmental data (e.g., preferred weather, temperature, humidity, precipitation, etc.) (second category specifying a type of service or product provided by a merchant)”. It is further taught that the discretionary data (first and second category) is utilized to provide a user with incentives to visit “particular ski resorts” offering “equipment rentals or lift tickets” during a preferred snowfall forecast (type of service or product provided by a merchant).);
determine activity levels at a plurality of the retail establishments at or near the location of the user based on an amount of electronic transaction activity in the one or more of the retail establishments expressed as a function of time by incorporating predictive algorithms (Col. 25, lines 23-33 and Col. 26, lines 19-53 teach determining “real-time activity level (activity levels) of the merchant (one or merchants)” of the local merchants, determined to be “local…to the consumer device location (at or near the location of the user)”; where the “activity level of the merchant” being transactions in “real-time (function of time)” and “[f]or example, the activity level score may be determined by tracking the number of instances of transaction data (amount of electronic transaction activity) received by the one or more servers 106 from one or more merchant device (retail establishments) in the past hour (expressed as a function of time)”. Col. 18, line 57-Col. 19, line 3, Col. 26, lines 35-53, and Col. 27, lines 19-23 further teach a processor using algorithms for projecting (predicting) an activity level.),
However, while Chicoice does teach “the activity level score may be determined by tracking the number of instances of transaction data” and presenting the merchant indication the user, Chicoice does not explicitly teach the activity levels specifying an estimated wait time at a merchant establishment; determining a merchant having a lower wait time by comparing the activity levels of individual merchants providing services in the first and second interest category, respectively; generate a merchant recommendation for first and second interest category, the merchant recommendation specifying the merchant determined to have the lower estimated wait time; and provide a real-time activity level status notification of the one or more of the retail establishments based on the determined activity levels by presenting the real- time activity level status notification and the merchant recommendation within the graphical user interface of the mobile application, the real-time activity level status notification reflecting the estimated wait time at each retail establishments specified by the merchant recommendation at a query time.
Uilecan teaches the activity levels specifying an estimated wait time at a merchant establishment (paragraphs 0048-0050 teach “the mobile device can recommend that the user shop at the first grocery store with the 5 minute wait” instead of the other grocery store with a wait time of “15 minutes” (activity levels specifying an estimated wait time at a merchant establishment)); 
determining a merchant having a lower wait time by comparing the activity levels of individual merchants providing services in the first and second interest category, respectively (Applicant’s specification does not explicitly teach “first and a second user-specified interest category”, however, paragraphs 0055-0057 state the user specifying coffee restaurants that are quick service.
Uilecan, paragraphs 0048-0050 teach establishing (determining) different grocery store wait times where one is “5 minutes” and the other is “15 minutes” and recommending the store with the shorter wait (a merchant having a lower wait time by comparing the activity levels of individual merchants). Further it is first category) store (a merchant) for the user to shop at that has the shortest lines (e.g., shortest wait period) (second category)”); 
generate a merchant recommendation for the first and second interest category, the merchant recommendation specifying the merchant determined to have the lower estimated wait time (paragraph 0050 teaches “the mobile device can recommend (generating a merchant recommendation) that the user shop at the first grocery store with the 5 minute wait (for the first and second interest category/ specifying the merchant determined to have the lower estimated wait time)” instead of the other grocery store with a wait time of “15 minutes”); and 
provide a real-time activity level status notification of the one or more of the retail establishments based on the determined activity levels by presenting the real- time activity level status notification and the merchant recommendation within the graphical user interface of the mobile application (paragraphs 0020, 0039, 0048-0051, and 0066 teaches “the mobile device can recommend at the user shop at the first grocery store with the 5 minute wait” by “present[ing] the timing recommendation to the user”, and further the user selecting their choice of current traffic information recommendation in a “GUI” (presenting the real-time activity level notification and the merchant recommendation within a graphical user interface) from the user’s mobile device programs, for example “a calendar application” (application being executed on a mobile device associated with the user)), the real-time activity level status notification reflecting the estimated wait time at each retail establishments specified by the merchant recommendation at a query time (paragraphs 0039, 0048-0050 teach “the mobile device can recommend (merchant specified by the merchant recommendation) that the user shop at the first grocery store with the 5 minute wait (real-time activity level notification reflecting the estimated wait time at each merchant)” instead of the other grocery store with a wait time of “15 minutes”, when a user requests current traffic information relating to “a grocery store for the user to shop at that has the shortest lines (e.g., shortest wait period) (at the time of query)”).

Additionally, Chicoine was found to teach obtain a first and a second user-specified interest category, the first and second interest categories specifying a type of service or product provided by a merchant, however if it is found that Chicoine does not explicitly teach the limitation (to which the examiner does not concede), Uilecan teaches obtain a first and a second user-specified interest category, the first and second interest categories specifying a type of service or product provided by a merchant (Applicant’s specification does not explicitly teach “first and a second user-specified interest category”, however, paragraphs 0055-0057 state the user specifying coffee restaurants that are quick service.
Uilecan, paragraph 0048 teaches receiving user input request being “a grocery (first category specifying a type of service or product provided) store (a merchant) for the user to shop at that has the shortest lines (e.g., shortest wait period) (second category specifying a type of service or product provided)”).


Regarding claim 11, the combination of Chicoine and Uilecan teach all the claim limitations of claim 10 and further teach the plurality of the retail establishments comprises retail establishments falling within at least one service or product category identified by the user (Chicoine, Col. 1, lines 41-64, Col. 2, lines 39-43, Col. 25, lines 23-33 and Col. 29, lines 1-20 and Fig. 1 teach upon “processing circuitry” receiving “consumer device input”, such as selection of a merchant’s (plurality of the retail establishments comprises) “category” (a retail establishments falling within at least one service or product category identified by the user) and comparing the input “with merchant data (e.g., stored in database 106) (a retail establishments falling within at least one service or product category)”).

Regarding claim 12, the combination of Chicoine and Uilecan teach all the claim limitations of claim 11 and further teach the computer executable program code is configured to further cause the computer system to access a third-party category database to obtain indicia identifying the plurality of the retail establishments .

Regarding claim 13, the combination of Chicoine and Uilecan teach all the claim limitations of claim 12 and further teach the computer executable program code is configured to further cause the computer system to access an electronic transaction authorization database utilizing the obtained indicia to retrieve records indicative of the electronic transaction activity during a predetermined time period (Chicoine, Col. 18, line 33-Col. 19, line 3 and Fig. 2 teach instructions enabling a processor to, as taught in Col. 1, line 41-Col. 2, line 19, Col. 16, lines 1-23, Col. 29, line 1-Col. 30, line 12 and Fig. 1, “receive, via the network, transaction data from the merchant devices” that are determined to be “local…to the consumer device location”, via icons (based on the obtained indicia), the transaction data received from a server database (accessing of the authorization database, that is further taught in Col. 26, lines 19-53 to be tracked “number of instances of transaction data…in the past hour” or any “predetermined period of time (within a predetermined time period)”).

Regarding claim 17, the combination of Chicoine and Uilecan teach all the claim limitations of claim 13 and further teach the computer executable program code configured to cause the computer system to determine the real-time activity levels at the plurality of the retail establishments comprises program code configured to cause the computer system to calculate a number of electronic transactions occurring at the plurality of the retail establishments within a predetermined time period (Chicoine, Col. 18, line 33-Col. 19, line 3 and Fig. 2 teach instructions enabling a processor to, as taught in Col. 26, lines 19-53, tracking (calculating) the “number of instances of transaction data (number of electronic transactions occurring)…in the past hour (within a predetermined time period)” or any “predetermined period of time (within a predetermined time period)” for merchants (plurality of the retail establishments)).

Regarding claim 18, the combination of Chicoine and Uilecan teach all the claim limitations of claim 10 and further teach the computer executable program code is configured to further cause the computer system to provide a map on which the determined location of the user and the plurality of the retail establishments is displayed in conjunction with a visual representation of the real-time activity level status notification of the plurality of the retail establishments (Chicoine, Col. 18, line 33-Col. 19, line 3 and Fig. 2 teach instructions enabling a processor to, as taught in Col. 1, lines 41-64, Col. 29, line 35-Col. 30, line 65 and Figs. 7-9 “generate a consumer interface (present…within a graphical user interface) including an ambient map display” .


Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chicoine et al (US Patent 9699610) hereinafter Chicoine, in view of William Hogg et al (US Pub 20150127401) hereinafter William Hogg, in view of Uilecan et al (US Pub 20150038171) hereinafter Uilecan.
Regarding claim 14, the combination of Chicoine and Uilecan teach all the claim limitations of claim 13 above; and further teach the computer executable program code configured to cause the computer system to determine the real-time activity levels at the plurality of the retail establishments comprises program code configured to cause the computer system to calculate durations of time between successive instances of electronic transaction activity within a predetermined time period (Chicoine, Col. 18, line 33-Col. 19, line 3 and Fig. 2 teach instructions enabling a processor to, as taught in Col. 25, lines 23-33, utilize a merchant’s (plurality of retail establishments) “transaction data (instances of electronic transaction activity)” to determine “frequency of transaction (interpreted to be how much time between .
Chicoine was found to teach the computer executable program code configured to cause the computer system to determine the real-time activity levels at the one or more of the retail establishments comprises program code configured to cause the computer system to calculate durations of time between successive instances of electronic transaction activity within a predetermined time period, however if it is found that Chicoine does not explicitly teach the limitation (to which the examiner does not concede), William Hogg teaches the computer executable program code configured to cause the computer system to determine the real-time activity levels at the one or more of the retail establishments comprises program code configured to cause the computer system to calculate durations of time between successive instances of electronic transaction activity within a predetermined time period (paragraphs 0004-0005 and 0051 teach “computer-readable instructions (code)” causing a processor to, as taught in paragraphs 0001 and 0022-0023, obtain a store’s (each of the one or more merchants) “contemporaneous employee information” including “a current quantity of inactive time between customers (determining delta values between successive authorization records of the subset of authorization records)”, and further an “average dwell time between transactions”, interpreted to be an average of all recorded (determined) times between transactions (delta values)).


Regarding claim 15, the combination of Chicoine, William Hogg, and Uilecan teach all the claim limitations of claim 14 above; and further teach the computer executable program code is configured to further cause the computer system to average the calculated durations of time between successive instances (William Hogg, paragraphs 0004-0005 and 0051 teach “computer-readable instructions (code)” causing a processor to, as taught in paragraphs 0022-0028 and 0035, obtain a store’s “contemporaneous employee information” including “a current quantity of inactive time between customers (calculated durations of time between successive instances)”, and further an “average dwell time between transactions”, interpreted to be an average of all recorded (the calculated) times between transactions (durations of time between successive instances), in order to further determine “queue characteristics”, including “queue wait times”, indicative of how busy a store’s queue is).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement William Hogg’s teachings of recording “a current quantity of inactive time between customers” and “an average dwell time 

Regarding claim 16, the combination of Chicoine, William Hogg, and Uilecan teach all the claim limitations of claim 14 above; and further teach the computer executable program code is configured to access a payment network authorization database to retrieve the successive instances of electronic transaction activity (Chicoine, Col. 18, line 33-Col. 19, line 3 and Fig. 2 teach instructions enabling a processor to, as taught in Col Col. 1, line 41-Col. 2, line 19, “receive, via the network (access a payment network), transaction data (successive instances of electronic transaction activity) from the merchant devices”, that is further taught in Col. 16, lines 1-23 to also be stored and accessed on a server database (authorization database), that are determined to be “local…to the consumer device location”. Col. 26, lines 19-53 further teach obtaining current transaction data instances occurring in a “predetermined period of time” (successive instances of electronic transaction activity), such as “the past hour”).

Regarding claim 19, the combination of Chicoine and Uilecan teach all the claim limitations of claim 18 above. However the combination does not explicitly teach the visual representation of the real-time activity level status notification comprises an indication of a predicted wait time at the plurality of the retail establishments.
the visual representation of the real-time activity level status notification comprises an indication of a predicted wait time at the one or more of the retail establishments (paragraphs 0004-0005 and 0051 teach “computer-readable instructions (code)” causing a processor to, as taught in paragraphs 0021-0028 and 0031-0036, transmitting indicators to devices “carried by employees, customers, and/or any other persons” to display estimated (indication of a predicted) “queue wait times (wait time at the plurality of the retail establishments)”, indicative of how busy a store’s or stores queue is (real-time activity level status notification)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement William Hogg’s teachings of recording “a current quantity of inactive time between customers” and “an average dwell time between transactions” into Chicoine’s teaching of determining and displaying local merchant activity level scores to a user in order to provide the most accurate “queue wait times” to customers (William Hogg, paragraphs 0004-0005, 0022-0028, 0035 and 0051).

Regarding claim 20, the combination of Chicoine and Uilecan teach all the claim limitations of claim 10 above. However the combination does not explicitly teach the computer executable program code is configured to further cause the computer system to periodically repeat the determining of the real-time activity levels at the plurality of the retail establishments and periodically provide up-to-date activity level status notification of the plurality of the retail establishments.
the computer executable program code is configured to further cause the computer system to periodically repeat the determining of the real-time activity levels at the one or more of the retail establishments and periodically provide up-to-date activity level status notification of the one or more of the retail establishments (William Hogg, paragraphs 0004-0005 and 0051 teach “computer-readable instructions (code)” causing a processor to, as taught in paragraphs 0021-0023, 0035-0036, 0051 and Fig. 3, repeat “the process” of receiving “real-time” “queue related information”, including “contemporaneous employee information”, from a “database”, and processing the information, including “a current quantity of inactive time between customers”, to generate a store’s or stores (plurality of the retail establishments) current queue wait times (determining of the real-time activity levels) provide recommendations to customers of the queue times (provide up-to-date activity level status notification). This is repeated in order to maintain an updated store’s queue time and the system can also “periodically check for updated queue-related information” (periodically determining of the real-time activity levels) to further generate recommendations (periodically provide up-to-date activity level status notification).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement William Hogg’s teachings of recording “a current quantity of inactive time between customers” and “an average dwell time between transactions” into Chicoine’s teaching of determining and displaying updated local merchant activity level scores to a user in order to provide the most accurate “queue wait times” to customers (William Hogg, paragraphs 0022-0028, 0051 and Fig. 3).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moring et al (US Pub 20150120509) teaches a “merchant device” recording “the purchase order and the user’s location data” for calculation and order preparation time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/C.M./Examiner, Art Unit 2123                                              

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123